Citation Nr: 0607371	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  96-45 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1960 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

 
REMAND

The veteran was scheduled for a Travel Board hearing before a 
Veterans Law Judge at the RO on August 10, 2004.  That same 
day the veteran's nephew contacted the RO and reported that 
the veteran was receiving inpatient treatment at Mt. Sinai 
Hospital and that the veteran requested that his Travel Board 
hearing be rescheduled.

The Board has determined that good cause existed for the 
veteran's failure to appear for the scheduled hearing and 
that the veteran should therefore be scheduled for another 
Travel Board hearing at the RO.  See 38 C.F.R. § 20.702(d) 
(2005).

The Board further notes that the veteran has not had a VA 
psychiatric examination for rating purposes since February 
1998.  The veteran should be provided a current VA 
psychiatric examination.

In light of these circumstances, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The VBA should request the veteran to 
submit any pertinent evidence in his 
possession that is not already of record.  
It should also request him to provide 
identifying information and any necessary 
authorization to enable VA to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of his 
psychiatric disorder during the period of 
this claim.  

2.  The VCA should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If it is unsuccessful in 
its efforts to obtain any such evidence, 
it should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current severity of his service-
connected depressive disorder.  The 
claims folders must be made available to 
and reviewed by the examiner.  All 
indicated studies and tests should be 
performed, and all manifestations of the 
veteran's service-connected psychiatric 
disorder should be identified.  The 
examiner should assign a Global 
Assessment of Functioning score based 
solely on the veteran's service-connected 
psychiatric disorder and provide an 
explanation of the significance of the 
score assigned.    

4.  The VBA should also undertake any 
other development it determines to be 
warranted.

5.  Then, the VBA should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, a Supplemental Statement of 
the Case should be issued and the veteran 
should be scheduled for a Travel Board 
hearing in accordance with the docket 
number of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

